DAVID BURCHARD
CHAPTER 13 TRUSTEE
P.O. BOX 8059
FOSTER CITY, CA 94404
(650) 345-7801 FAX (650) 345-1514
(707) 544-5500 FAX (707) 544-0475



                                  UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF CALIFORNIA

 In re:                                                           Chapter 13
   BENJAMIN RUIZ                                                  Case No: 17-30506 DM
   2841 TEMPLE COURT                                              Date:    January 16, 2019
   EAST PALO ALTO, CA 94303                                       Time:    01:00 PM
                                                                  Ctrm:    450 GOLDEN GATE AVENUE
                                  Debtor(s)                                16th FLOOR - COURTROOM #17
                                                                           SAN FRANCISCO, CA 94102-




          NOTICE OF HEARING ON MOTION OF CHAPTER 13 TRUSTEE, DAVID BURCHARD,
                      TO DISMISS CASE UNDER 11 U.S.C. SECTION 1307(c)

TO: THE ABOVE-NAMED DEBTOR(S) AND TO DEBTOR’S(’) ATTORNEY OF RECORD HEREIN:

PLEASE TAKE NOTICE that Chapter 13 Trustee, DAVID BURCHARD, (hereinafter referred to as “THE
TRUSTEE”) files this Motion seeking the dismissal of this Chapter 13 case pursuant to the provisions of 11 U.S.C.
Section 1307(c).

This Motion is made pursuant to Federal Rules of Bankruptcy Procedures 9013 and 9014 and Bankruptcy Local
Rules 9014-1(b)(2) and 9014-1(c)(1) of the United States Bankruptcy Court for the Northern District of
California.

PLEASE TAKE NOTICE that any opposition shall be filed and served on the initiating party at least 14 days
prior to the actual scheduled hearing date as indicated above. Any reply from the initiating party shall be filed
and served at least 7 days prior to the actual scheduled hearing date as indicated above.

The Trustee’s Motion will be heard on January 16, 2019 at 01:00 PM in the United States Bankruptcy Court
located at 450 GOLDEN GATE AVENUE, 16th FLOOR - COURTROOM #17. In the event you fail to appear
at the hearing on this motion, the Court may enter an order for the relief requested, without further hearing.




DATED:      December 17, 2018                             DAVID BURCHARD
                                                          DAVID BURCHARD
                                                          Chapter 13 Trustee
                                                          United States Bankruptcy Court
                                                          Northern District of California
                                                          San Francisco/Santa Rosa Division




    Case: 17-30506        Doc# 66       Filed: 12/17/18      Entered: 12/17/18 13:55:17           Page 1 of 2
                                        CERTIFICATE OF SERVICE


I am over the age of 18 years and not a party to this action. I am employed by the Trustee whose business address
is 1065 E. Hillsdale Blvd., Suite #200, Foster City, CA. On the date set forth below, I served a true and correct
copy of the Notice of Hearing on Motion of Chapter 13 Trustee, David Burchard, to Dismiss Case Under 11
U.S.C. Section 1307(c) and this Certificate of Service, on the persons listed below by following our ordinary
business practice for service, which is either deposited in the ordinary course of business with the U.S. Postal
Service by first class mail or served by electronic transmission from the Court, if applicable. I declare under
penalty of perjury under the laws of the United States of America that the foregoing is true and correct.


         BENJAMIN RUIZ
         2841 TEMPLE COURT
         EAST PALO ALTO, CA 94303



The following recipients have been served via Court’s Notice of Electronic Filing:

         RICHARD A. LACAVA
         court@lacavalaw.com




Dated:    December 17, 2018                           LIZ WHIGHAM
                                                      LIZ WHIGHAM




   Case: 17-30506         Doc# 66      Filed: 12/17/18      Entered: 12/17/18 13:55:17         Page 2 of 2
